DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The inventions of originally filed claim 1 and newly added claim 21 are related as subcombinations disclosed as usable together in a single combination (i.e., claim 5).  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination 21 has separate utility as evidenced by its separate recitation.  See MPEP § 806.05(d). Newly added claim 21 recites none of the limitations of originally presented claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 07 April 2022 have been fully considered but they are not persuasive. 
In ordinary parlance, “action” is a broad term that merely denotes, “something done.” In the context of the Boyer reference, the “characteristics” discussed by applicant at pp. 10-11 of their remarks are actions. They are something the player has done. For example, at ¶ [0033], “the velocity or speed at which the first person was moving toward the second person,” describes something the player has done. Moving toward another player at a velocity is an action. 
Without explanation, applicant further asserts that neither Boyer nor Bendre teaches detection of contact "based on data associated with the detected action." Applicant makes no attempt to address or distinguish over the portions of Boyer that were cited in the office action as teaching this limitation (i.e., ¶¶ [0017], [0025]-[0026], [0029], [0033]-[0035], [0042], [0046], [0053].) Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Allowable Subject Matter
Claims 3 - 5, 9, 15, 18 - 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 3, several of the features of this claim were known in the art as evidenced by the combination of Boyer et al (U.S. PG Pub. No. 2021/0073524) and Bendre et al (U.S. PG Pub. No. 2021/0312183), which renders obvious the limitations of parent claim 1.  Boyer further discloses detecting a contact (“physical contact”) between the entity and another entity of the event at ¶¶ [0017](“[P]erson 108 makes physical contact with person 110 when tackling person 110”), [0025]-[0026], [0029], [0033]-[0035], [0042], [0046], [0053]. Boyer does not specify detecting, based on the feature map set, the contact, employing a neural-network-based contact detector.
Bendre discloses detecting, based on a generated feature map set (e.g., “attention over human key-points 11”), an action, employing a neural-network based action detector (“LSTM network 2”) at ¶¶ [0031], [0033]-[0037]. See, also, ¶ [0078](“… involves a Recurrent Neural Network model called LSTM.”) But, Bendre does not disclose detecting the contact by employing a neural-network-based contact detector.
With regards to claims 4 - 5, these claims depend from claim 1 and therefore incorporate the features of that claim that were found allowable. These claims are found allowable for the same reasons as were provided with respect to their parent claim(s).
With regards to claim 9, several of the features of this claim were known in the art as evidenced by the combination of Boyer et al (U.S. PG Pub. No. 2021/0073524) and Bendre et al (U.S. PG Pub. No. 2021/0312183), which renders obvious the limitations of parent claim 1.  In particular, Boyer discloses detecting, based on a sequence of body position data, an action (e.g., “movement”), performed by the entity at ¶¶ [0017](e.g., “tackling”), [0025], [0033]-[0037], [0046]. Boyer further discloses detecting, based on data associated with the detected action, a contact (“physical contact”) between the entity and another entity of the event at ¶¶ [0017](“[P]erson 108 makes physical contact with person 110 when tackling person 110”), [0025]-[0026], [0029], [0033]-[0035](“The system may determine the velocity or speed at which the first person was moving toward the second person before the initial contact. The system may track the velocity at multiple points long the path from where the system first detects person 108 up until the initial point of physical contact.”), [0042](“As shown, person 108 may make physical contact with person 110 due to a collision between persons 602 and 108, where person 602 pushes person 108 into person 110 . Similarly, person 604 may also be tackling person 110. In this scenario, the interaction between persons 108 and 110…”), [0046], [0053].
Furthermore, because Boyer is performing these steps upon video from a live sporting event, implicitly, one of ordinary skill in the art would infer that they are repeated for each player action and contact that occurs during the course of the game. However, neither Boyer nor Bendre discloses that the next segment of pose data is extracted at a stride that is determined based on the data associated with the detected action.
With regards to claim 15, the steps performed by the apparatus of this claim are found allowable for the same reasons as were presented with respect to claim 3, which is a method claim reciting these same steps.
With regards to claims 18 and 19, the steps of the instructions stored in the computer readable mediums of these claims are found allowable for the same reasons as were presented with respect to claims 3 and 4, which are method claims reciting these same steps.
With regards to claim 20, several of the features of this claim were known in the art as evidenced by the combination of Boyer et al (U.S. PG Pub. No. 2021/0073524) and Bendre et al (U.S. PG Pub. No. 2021/0312183), which renders obvious the limitations of parent claim 1.  In particular, Bendre discloses generating a set of one or more feature maps (e.g., “attention over human key-points 11”), derived from the segment at ¶¶ [0033], [0037](“These two attention mechanisms 11 and 12 demonstrate the engagement of the human key-point coordinates in each time frame in the detected action.”) and FIG. 3. But, Bendre does not disclose reordering, based on the data associated with the detected action, features in the feature map set.








(continued on next page)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 2, 6 - 7, 10 - 14, 16 - 17, are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al (U.S. PG Pub. No. 2021/0073524) in view of Bendre et al (U.S. PG Pub. No. 2021/0312183).

With regards to claim 1, the limitations of this claim are obvious over the teachings of the prior art, as evidenced by the following references:
The Boyer reference
Boyer discloses receiving a sequence of body position data (e.g., “body part 114” and “person 108”) associated with a performance of an entity (player) in a sporting event at ¶¶ [0022]-[0028]; to wit: “The system identifies each object (e.g., person 108, etc.) and portions of each object (e.g., head, torso, arms, etc.). The system may then classify the different portions as different body parts. For example, portions may include the head, the torso, each of the legs, each of the feet, the shoulders, each of the arms, the hands, etc. of a given person. The system then tracks these portions on each object over a series of image frames.” See, also: ¶ [0032](“the system tracks body parts as separate objects . This enables the system to monitor the positioning of the objects or body parts and to track relative positions of such objects.”); ¶¶ [0036]-[0037](“[M]ay include the relative angular direction between body parts of the first object and the second object making contact…The system may track and compare each object and portions of each object to the previous frame in order to track the change in position of a given object from one frame to the next.”). See, also, FIG. 3:

    PNG
    media_image1.png
    344
    487
    media_image1.png
    Greyscale

But, Boyer does not specify that the tracked sequence of body position data comprises pose data. However, this limitation was known in the art as evidenced by the Bendre reference discussed below.
Boyer discloses detecting, based on the sequence of body position data, an action (e.g., “movement”), performed by the entity at ¶¶ [0017](e.g., “tackling”), [0025](“…the velocity, movement direction, the source body part or parts (e.g., head of the tackler, etc .), the target body part or parts (e.g., torso of the person being tackled, etc .), and/or relative angular direction between body parts…”), [0033]-[0037], [0046].
Boyer discloses detecting, based on data associated with the detected action, a contact (“physical contact”) between the entity and another entity of the event at ¶¶ [0017](“[P]erson 108 makes physical contact with person 110 when tackling person 110”), [0025]-[0026], [0029], [0033]-[0035](“The system may determine the velocity or speed at which the first person was moving toward the second person before the initial contact. The system may track the velocity at multiple points long the path from where the system first detects person 108 up until the initial point of physical contact.”), [0042](“As shown, person 108 may make physical contact with person 110 due to a collision between persons 602 and 108, where person 602 pushes person 108 into person 110 . Similarly, person 604 may also be tackling person 110. In this scenario, the interaction between persons 108 and 110…”), [0046], [0053].
The Bendre reference
Bendre discloses receiving a sequence of pose data associated with a performance of an entity in an event and detecting, based on the sequence of pose data, an action, performed by the entity at ¶¶ [0033]-[0035]; to wit: “First, the preprocessing stage 1 transforms the input video of an action to a tensor of the human key-point coordinates over time using a pose detection algorithm. This tensor is next passed to an LSTM network 2 to recognize the human action based on the spatio-temporal patterns existing in the tensor.” See, also, FIG. 2: 

    PNG
    media_image2.png
    409
    1158
    media_image2.png
    Greyscale

At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to detect an action based on a sequence of pose data, as taught by Bendre, when detecting an action (e.g., “tackling”) performed by an entity according to Boyer.  The motivation for doing so comes from Bendre, which discloses, “Before the raw data can be input into the action recognition module, human key-point coordinates are generated using the pose estimation technique. Using human key-point coordinates to train the action recognition module helps reduce the background clutter. It also reduces the computational complexity as compared to using the entire image/video to train the module.”  (¶ [0035]).  Therefore, it would have been obvious to combine Bendre with Boyer to obtain the invention specified in this claim.
With regards to claim 2, Bendre discloses  the detecting of the action comprises extracting a segment (e.g., “attention over time frames 12”) of pose data from the sequence of pose data at ¶¶ [0033], [0037](“the attention over time frames 12 defines the video frames in which the action is being performed”) and FIG. 3:

    PNG
    media_image3.png
    625
    1210
    media_image3.png
    Greyscale

Bendre discloses generating a set of one or more feature maps (e.g., “attention over human key-points 11”), derived from the segment at ¶¶ [0033], [0037](“These two attention mechanisms 11 and 12 demonstrate the engagement of the human key-point coordinates in each time frame in the detected action.”) and FIG. 3.
Bendre discloses detecting, based on the generated feature map set (e.g., “attention over human key-points 11”), the action, employing a neural-network based action detector (“LSTM network 2”) at ¶¶ [0031](“The system and method of the present disclosure provide a novel neuro-fuzzy system that uses recurrent neural networks and fuzzy inference systems to adaptively perform fine-grained recognition of human action intensity indexes”), [0033]-[0037](“This tensor is next passed to an LSTM network 2 to recognize the human action based on the spatio-temporal patterns existing in the tensor”). See, also, ¶ [0078](“… involves a Recurrent Neural Network model called LSTM.”)
The motivation for this combination is the same as was previously presented.
With regards to claim 6, Boyer discloses the feature map set comprises feature data associated with a key point of the entity, including at east one of a position of the key point at ¶¶ [0028], [0032], [0037], an angle between sections connected by the key point at ¶ [0036](“angular direction between body parts”).
With regards to claim 7, Boyer discloses keypoints comprising body parts (e.g., head, torso, arms, etc.) but does not specify joints.
Bendre discloses key points comprising joints at ¶¶ [0030], [0041], [0049] and FIGS. 1A-1D. The motivation for this combination is the same as was previously presented.
With regards to claim 10, Boyer discloses receiving a sequence of body position data (e.g., “body part 114” and “person 108”) associated with a performance of an entity (player) in a sporting event at ¶¶ [0022]-[0028]; to wit: “The system identifies each object (e.g., person 108, etc.) and portions of each object (e.g., head, torso, arms, etc.). The system may then classify the different portions as different body parts. For example, portions may include the head, the torso, each of the legs, each of the feet, the shoulders, each of the arms, the hands, etc. of a given person. The system then tracks these portions on each object over a series of image frames.” See, also: ¶ [0032](“the system tracks body parts as separate objects . This enables the system to monitor the positioning of the objects or body parts and to track relative positions of such objects.”); ¶¶ [0036]-[0037](“[M]ay include the relative angular direction between body parts of the first object and the second object making contact…The system may track and compare each object and portions of each object to the previous frame in order to track the change in position of a given object from one frame to the next.”). See, also, FIG. 3:
Boyer discloses the sequence of body position data further contains data of an other entity, performing in the live event at ¶ [0017]; to wit: “[T]he system may detect two football players on a football field, where the players are person 108 and person 110. In this particular example, person 108 makes physical contact with person 110 when tackling person 110, which ends a particular play in the game. As shown, the circles representing person 108 and person 110 are touching, which indicates physical contact between person 108 and person 110 . Al so, the dots representing body parts 114 and 116 are touching, which indicates physical contact between body parts 114 and 1 1 6 .” See, also, ¶ [0029]: “Referring still to FIG. 3, in this example, the system detects an initial physical contact between a portion (e.g., head or body part 114) of person 108 and a portion (e.g., torso or body part 116) of person 110 in a sequence of image frames. The system may also determine the absence of contact between other portions. For example, it may be that the head or body part 114 of person 108 makes physical contact with the torso or body part 116, and no other portions of persons 108 and 110 make physical contact in the images.”
Bendre discloses body position data comprising pose data at ¶¶ [0033]-[0035]. See, also, FIG. 2. The motivation for this combination is the same as was previously presented.
With regards to claim 11, Boyer discloses the sequence of data further contains position data of an object, present at the live event at ¶ [0028]; to wit: “The system identifies each object (e.g., person 108, etc.) and portions of each object (e.g., head, torso, arms, etc.). The system may then classify the different portions as different body parts. For example, portions may include the head, the torso, each of the legs, each of the feet, the shoulders, each of the arms, the hands, etc. of a given person. The system then tracks these portions on each object over a series of image frames .” See, also, ¶ [0014].
Bendre discloses position data comprising pose data at ¶¶ [0033]-[0035]. See, also, FIG. 2. The motivation for this combination is the same as was previously presented.
With regards to claim 12, Boyer discloses generating the sequence of body position data based on an analysis of video content captured by one or more cameras positioned at a site of the event at ¶¶ [0013]-[0014], [0022]-[0028].
Bendre discloses body position data comprising pose data at ¶¶ [0033]-[0035]. See, also, FIG. 2. The motivation for this combination is the same as was previously presented.
With regards to claim 13, the steps performed by the apparatus of this claim are obvious over the combination of Boyer and Bendre for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 14, the steps performed by the apparatus of this claim are obvious over the combination of Boyer and Bendre for the same reasons as were presented with respect to claim 2, which is a method claim reciting these same steps.
With regards to claim 16, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Boyer and Bendre for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
With regards to claim 17, the steps of the instructions stored in the computer readable medium of this claim are obvious over the combination of Boyer and Bendre for the same reasons as were presented with respect to claim 2, which is a method claim reciting these same steps.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al (U.S. PG Pub. No. 2021/0073524) in view of Bendre et al (U.S. PG Pub. No. 2021/0312183) in view of Furlan et al (U.S. PG Pub. No. 2021/0295047).

With regards to claim 8, Bendre discloses generating a set of one or more feature maps (e.g., “attention over human key-points 11”), derived from the segment at ¶¶ [0033], [0037](“These two attention mechanisms 11 and 12 demonstrate the engagement of the human key-point coordinates in each time frame in the detected action.”) and FIG. 3. The motivation for this combination is the same as was previously presented. But, Bendre does not specify normalizing the extracted segment before the generating of the feature map set. However, this limitation was known in the art:
The Furlan reference discloses, before the generating of the feature map set, derived from the extracted segment, normalizing the extracted segment at ¶¶ [0189]-[0190]; to wit: “In step 1202, AR system 105 may normalize images form the video feed captured in the augmented reality viewer field of view. For example, AR system 105 may apply filters and/or normalize images from the video feed as further described in step 806 (FIG. 8). In step 1204, AR system 105 may extract attributes from normalized images using pre-trained extraction models. For example, as described in FIG. 8, AR system 105 may employ CNNs to extract attributes and features from the images.” See, also, ¶¶ [0135]-[0136], [0138]. At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to normalizing the extracted segment before the generating of the feature map set, as taught by Furlan, when generating a set of one or more feature maps (e.g., “attention over human key-points 11”) derived from a segment according to the method taught by Boyer.  The motivation for doing so comes from Furlan, which discloses, “Image normalization module 232 may normalize a received image so it can be identified in the model. For example, communication device 210 may receive an image or video feed from client devices 150 to identify objects. The image may be in a format that cannot be processed by image recognizer 110 because it is in an incompatible format or may have parameters that cannot be processed. For example, an image may be received in a specific format such as High Efficiency Image File Format (HEIC) or in a vector image format such as Computer Graphic Metafile (CGM). Then, image normalization module 232 may convert the received image to a standard format such as JPEG or TIFF.”  (Furlan, ¶ [0075]).  Therefore, it would have been obvious to combine Furlan with Boyer and Bendre to obtain the invention specified in this claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668